Title: From George Washington to John Fitzgerald and George Gilpin, 6 May 1788
From: Washington, George
To: Fitzgerald, John,Gilpin, George



Gentln
Mount Vernon May 6th 1788

If you have fixed upon Monday next for the meeting of the Directors of the Potk Company at the Falls of the Shanandoah—Have given Messrs Johnson and Lee notice of it—and informed Mr Stuart and his accusers thereof you will please to let me know it—(having heard nothing yet of the determination) In these cases, and that I may have nothing to retard my speedy return after the business of the meeting is finished I shall set off on thursday—take the great and Seneca Falls in my way up—make a visit or two in Berkiley—and be at the place of meeting by ten oclock on monday. I am &ca

Go. Washington

